EXHIBIT 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April
30, 2020, is entered into by and among FuelCell Energy, Inc., a Delaware
corporation (the “Borrower”), each of the Guarantors party to the Credit
Agreement, the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders” and each individually a “Lender”) that are
signatories hereto, and Orion Energy Partners Investment Agent, LLC, as
administrative and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower and the Guarantors have entered into financing
arrangements pursuant to which the Lenders have made and provided loans and
other financial accommodations, and may in the future make additional loans and
financial accommodations, to the Borrower as set forth in the Credit Agreement,
dated as of October 31, 2019, by and among the Borrower, the Guarantors, the
Lenders and the Administrative Agent (as the same has heretofore been, and may
hereafter be, amended, modified, supplemented, extended, renewed, restated,
amended and restated or replaced, the “Credit Agreement”);

WHEREAS, the Borrower and the Guarantors desire to amend certain provisions of
the Credit Agreement as set forth herein;

WHEREAS, pursuant to Section 10.02(b) of the Credit Agreement, in order to
effect the amendments to the Credit Agreement contemplated by this Amendment,
this Amendment must be executed by the Borrower and the Required Lenders and
acknowledged by the Administrative Agent; and

WHEREAS, the undersigned Lenders constitute the Required Lenders.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1.   Amendments to the Credit Agreement.  Subject to the terms and
conditions hereof, effective as of the Fourth Amendment Effective Date (as
defined below) and subject to the satisfaction of the conditions precedent set
forth in Section 3:

(a)Schedule 1.01(b) to the Credit Agreement is hereby amended and restated to
read in its entirety as set forth on Annex I hereto.

(b)Each of the following definitions set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

“Additional Covered Project Company” means (x) TRS Fuel Cell, LLC and San
Bernardino Fuel Cell, LLC and (y) any Restricted Project Company that owns,
constructs or operates such Additional Covered Project to the extent such
Restricted

 

--------------------------------------------------------------------------------

 

Project Company is designated as an Additional Covered Project Company in a
written instrument executed by the Borrower and the Administrative Agent.

“Permitted Project Disposition/Refinancing” means any Project
Disposition/Refinancing so long as (i) the Project Disposition/Refinancing
Proceeds in respect thereof are deposited in the Project Proceeds Account as
required by, and to the extent required by, Section 5.18(f), (ii) in the event
that such Project Disposition/Refinancing is in respect of a Covered Project
Company, the aggregate amount of Project Disposition/Refinancing Proceeds
received from such Project Disposition/Refinancing and deposited in the Project
Proceeds Account shall be at least equal to the Project Payoff Amount in respect
of the Covered Project Company subject to such Project Disposition/Refinancing,
and (iii) neither the Borrower nor any other Loan Party shall Guarantee any of
the Indebtedness or obligations of the applicable Project Company subject to
such Project Disposition/Refinancing.

“Project Payoff Amount” means (a) with respect to the Bolthouse Project,
$5,000,000, (b) with respect to the CCSU Project, $5,000,000, (c) with respect
to the Groton Project, $30,000,000, (d) with respect to the San Bernardino
Project, $5,000,000, (e) with respect to the Tulare Project, $5,000,000, (f)
with respect to the Yaphank Project, $30,000,000, (g) with respect to the
Triangle Street Project, $5,000,000, and (h) with respect to any Additional
Covered Project, the amount agreed between the Borrower and the Administrative
Agent as set forth in Section 2.13(a)(z).

“Restricted Project Company” means (i) Long Beach Trigen, LLC, (ii) Montville
Fuel Cell Park, LLC, (iii) Eastern Connecticut Fuel Cell Properties, LLC, (iv)
CR Fuel Cell, LLC, (v) BRT Fuel Cell, LLC, (vi) Derby Fuel Cell, LLC, (vii)
Homestead Fuel Cell 1, LLC, (viii) Central CT Fuel Cell 1, LLC, (ix) Farmingdale
Fuel Cell, LLC, (x) TRS Fuel Cell, LLC, and (xi) any future Subsidiary of the
Borrower formed, created or established for the purposes of developing a
Project; provided, that, any Restricted Project Company shall cease to be a
Restricted Project Company hereunder upon becoming an Additional Excluded
Project Company hereunder.

(c)Each of the following definitions are hereby inserted into Section 1.01 of
the Credit Agreement in the appropriate alphabetical location therein:

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of April 29, 2020, by and among the Borrower, each of the Guarantors
party thereto, each of the Lenders party thereto, and the Administrative Agent.

“Fourth Amendment Effective Date” has the meaning ascribed to such term in the
Fourth Amendment.

“San Bernardino Equipment” means the fuel cell module and other equipment set
forth on the list previously provided by the Borrower to

2

 

--------------------------------------------------------------------------------

 

Administrative Agent in writing and acknowledged by Administrative Agent as the
equipment to be transferred to San Bernardino Fuel Cell, LLC.

“San Bernardino Project” means a 1.4 MW project located in San Bernardino,
California.

 

(d)Section 5.18(f) of the Credit Agreement is hereby amended to insert the
following new clause (vii) in the appropriate numerical location therein to read
in its entirety as follows:

(vii)notwithstanding the foregoing provisions of this Section 5.18(f):  (A) on
the first date on or after the Fourth Amendment Effective Date on which the
Borrower shall have contributed and transferred to San Bernardino Fuel Cell, LLC
all right, title and interest in and to the San Bernardino Equipment, there
shall be released from the Project Proceeds Account, and transferred to a
General Business Unit Account designated by Borrower, an amount equal to
$2,300,000 (and Administrative Agent shall instruct the Depositary Bank to
release the foregoing amounts from the Project Proceeds Account); and (B) an
additional $1,200,000 shall be released from the Project Proceeds Account and
transferred to the Covered Project Account for the San Bernardino Project (and
Administrative Agent shall instruct the Depositary Bank to release the foregoing
amounts from the Project Proceeds Account) at such time as all of the following
conditions have been satisfied:

 

(I)San Bernardino Fuel Cell, LLC shall have established the Covered Project
Account for the San Bernardino Project in accordance with Section 5.18(e);

 

(II)There shall have been approved for the San Bernardino Project a California
Self Generation Incentive Grant in an amount equal to no less than $1,000,000;

 

(III)Southern California Edison shall have approved entering into a generator
interconnection agreement with San Bernardino Fuel Cell, LLC with respect to the
San Bernardino Project;

 

(IV)Southern California Gas Company shall have provided a Fuel Affidavit
approval to The City of San Bernardino with respect to the San Bernardino
Project;

 

(V) San Bernardino Fuel Cell, LLC shall have procured the ADG Skid Air Permit
with respect to the San Bernardino Project;

 

(VI) The City of San Bernardino Municipal Water District, in accordance with the
terms and conditions of the power purchase agreement it has entered into with
San Bernardino Fuel Cell, LLC, shall have executed a consent for collateral
assignment of such power purchase agreement with Administrative Agent containing
terms and conditions similar to those

3

 

--------------------------------------------------------------------------------

 

agreed to in collateral assignments entered into between Administrative Agent
and power purchasers of other Covered Projects;

 

(VII) San Bernardino Fuel Cell, LLC shall have recorded in the land records of
San Bernardino County, California a memorandum evidencing its site license for
the real property site of the San Bernardino Project; and

 

(VIII)As of, and after giving effect to, such release and transfer of $1,200,000
from the Project Proceeds Account to the Project Account for the San Bernardino
Project, the amount of cash held in the Project Account for the San Bernardino
Project shall be at least equal to the aggregate amount of remaining
expenditures set forth in the Additional Covered Project Construction Budget in
respect of the San Bernardino Project in order to complete the San Bernardino
Project in accordance with the Additional Covered Project Construction Schedule
for the San Bernardino Project.

 

(IX) The Administrative Agent shall have approved such release in writing.

 

SECTION 2.   Acknowledgements and Agreements.  Subject to the terms and
conditions hereof, effective as of the Fourth Amendment Effective Date (as
defined below) and subject to the satisfaction of the conditions precedent set
forth in Section 3:

(a)For all purposes of the Credit Agreement and the Financing Documents, the
parties acknowledge and agree that the San Bernardino Project shall constitute
an Additional Covered Project.

(b)For all purposes of the Credit Agreement and the Financing Documents, the
parties acknowledge and agree that the Additional Covered Project Construction
Budget in respect of the San Bernardino Project shall be the construction budget
as previously provided by the Borrower to Administrative Agent in writing and
acknowledged by Administrative Agent as the Construction Budget for the San
Bernardino Project .

(c)For all purposes of the Credit Agreement and the Financing Documents, the
parties acknowledge and agree that the Additional Covered Project Construction
Schedule in respect of the San Bernardino Project shall be the construction
schedule as previously provided by the Borrower to Administrative Agent in
writing and acknowledged by Administrative Agent as the Construction Schedule
for the San Bernardino Project.

SECTION 3.   Conditions Precedent.  This Amendment shall only become effective
upon the date (the “Fourth Amendment Effective Date”) on which the
Administrative Agent shall have received counterparts of this Amendment, duly
authorized, executed and delivered by the Borrower, the Guarantors and the
Required Lenders.

4

 

--------------------------------------------------------------------------------

 

SECTION 4.   Representations and Warranties. The Borrower and each Guarantor
hereby represents and warrants to the Administrative Agent and Lenders as
follows, which representations and warranties shall survive the execution and
delivery hereof:

(a)Each of the Loan Parties has full corporate, limited liability company or
other organizational powers, authority and legal right to enter into, deliver
and perform its respective obligations under this Amendment and has taken all
necessary corporate, limited liability company or other organizational action to
authorize the execution, delivery and performance by it of this Amendment.  

(b)This Amendment has been duly executed and delivered by each Loan Party and is
in full force and effect and constitutes a legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforcement may be limited (i) by Bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) by implied covenants of good faith and fair dealing.

(c)The execution, delivery and performance by each Loan Party of this Amendment
does not and will not, as applicable, (i) conflict with the Organizational
Documents of such Loan Party, (ii) conflict with or result in a breach of, or
constitute a default under, any indenture, loan agreement, mortgage, deed of
trust or other material instrument or agreement to which any Loan Party is a
party or by which it is bound or to which any Loan Party’s property or assets
are subject, or (iii) conflict with or result in a breach of, or constitute a
default under, in any material respect, any Applicable Law.

(d)After giving effect to this Amendment, the representations and warranties of
the Borrower and each of the other Loan Parties contained in the Credit
Agreement, the Security Agreement and the other Financing Documents are true,
correct and complete in all material respects (without duplication of any
materiality provision contained therein) on and as of the Fourth Amendment
Effective Date (or any earlier date with respect to which any such
representation or warranty relates).

(e)After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

SECTION 5.   Effect of this Amendment; Ratification.

(a)Except as expressly set forth herein, no other amendments, consents, changes
or modifications to the Credit Agreement, the Security Agreement or any other
Financing Document are intended or implied, and in all other respects the Credit
Agreement, the Security Agreement and each other Financing Document is hereby
specifically ratified and confirmed by all parties hereto as of the Fourth
Amendment Effective Date and neither the Borrower nor any other Loan Party shall
be entitled to any other or further amendment solely by virtue of the provisions
of this Amendment or the subject matter of this Amendment.  This Amendment is
not a novation, satisfaction, release or discharge of any of the obligations of
the Borrower or any other Loan Party under the Credit Agreement, the Security
Agreement or any other Financing Document.  This Amendment shall be deemed to be
a Financing Document.

5

 

--------------------------------------------------------------------------------

 

(b)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any obligation of the Borrower or any other Loan Party under, or
any right, power, or remedy of the Administrative Agent or the Lenders under,
the Credit Agreement, the Security Agreement or any other Financing Document
(which rights, powers and remedies are expressly reserved), nor constitute a
consent to or waiver of any past, present or future violations of any provision
of the Credit Agreement, the Security Agreement or any other Financing Document.

(c)For the benefit of the Administrative Agent and the Lenders, the Borrower and
each other Loan Party hereby (i) affirms and confirms its guarantees, pledges,
grants of collateral and security interests and other undertakings under the
Credit Agreement, the Security Agreement and the other Financing Documents, (ii)
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Credit Agreement, the Security Agreement and
each of the other Financing Documents, (iii) agrees that (x) the Credit
Agreement, the Security Agreement and each other Financing Document shall
continue to be in full force and effect and (y) all guarantees, pledges, grants
of collateral and security interests and other undertakings under the Credit
Agreement, the Security Agreement and each other Financing Document shall
continue to be in full force and effect and shall accrue to the benefit of the
Administrative Agent and the Lenders, (iv) confirms and agrees that it is truly
and justly indebted to the Lenders and the Administrative Agent in the aggregate
amount of the Obligations without defense, counterclaim or offset of any kind
whatsoever, and (v) reaffirms and admits the validity and enforceability of the
Financing Documents.

SECTION 6.   Expenses.  The Borrower and the other Loan Parties agree to pay, or
reimburse, the Administrative Agent for all expenses reasonably incurred for the
preparation and negotiation of this Amendment and related agreements and
instruments and the transactions contemplated hereby, including, but not limited
to, the reasonable and documented fees and expenses of counsel to the
Administrative Agent.

SECTION 7.   Governing Law; Jurisdiction; Etc.

(a)Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

(b)Submission to Jurisdiction.  Any legal action or proceeding with respect to
this Amendment shall, except as provided in clause (d) below, be brought in the
courts of the State of New York, or of the United States District Court for the
Southern District of New York, in each case, seated in the County of New York
and, by execution and delivery of this Amendment, each party hereto hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts.  Each party
hereto agrees that a judgment, after exhaustion of all available appeals, in any
such action or proceeding shall be conclusive and binding upon it, and may be
enforced in any other jurisdiction, including by a suit upon such judgment, a
certified copy of which shall be conclusive evidence of the judgment.

(c)Waiver of Venue.  Each party hereto hereby irrevocably waives any objection
that it may now have or hereafter have to the laying of the venue of any suit,
action or proceeding arising out of or relating to this Amendment brought in the
Supreme Court of the State of New York or in the United States District Court
for the Southern District of New York, in each case,

6

 

--------------------------------------------------------------------------------

 

seated in the County of New York and hereby further irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

(d)Rights of the Secured Parties.  Nothing in this Section 7 shall limit the
right of the Secured Parties to refer any claim against a Loan Party to any
court of competent jurisdiction anywhere else outside of the State of New York,
nor shall the taking of proceedings by any Secured Party before the courts in
one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction whether concurrently or not.

(e)WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AMENDMENT IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(f)Waiver of Immunity.  To the extent that any Loan Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution, sovereign immunity or otherwise) with respect to
itself or its property, it hereby irrevocably waives such immunity, to the
fullest extent permitted by law, in respect of its obligations under this
Amendment.

SECTION 8.   Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
permitted assigns.

SECTION 9.   Captions.  The captions in this Amendment are intended for
convenience only and do not constitute and shall not be interpreted as part of
this Amendment.

SECTION 10.   No Course of Dealing.  The Borrower and each other Loan Party
acknowledges that (a) except as expressly set forth herein, neither the
Administrative Agent nor any Lender has agreed (and has no obligation whatsoever
to discuss, negotiate or agree) to any restructuring, modification, amendment,
extension, waiver, or forbearance with respect to the Credit Agreement, the
Security Agreement or any other Financing Document or any of the terms thereof,
and (b) the execution and delivery of this Amendment has not established any
course of dealing between the parties hereto or created any obligation or
agreement of the Administrative Agent or any Lender with respect to any future
restructuring, modification, amendment, extension, waiver, or forbearance with
respect to the Credit Agreement, the Security Agreement or any other Financing
Document or any of the terms thereof.

7

 

--------------------------------------------------------------------------------

 

SECTION 11.   Counterparts.  This Amendment may be executed in any number of and
by different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

[Signature Pages Follow]

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

BORROWER:

FUELCELL ENERGY, INC.

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

GUARANTORS:

FUELCELL ENERGY FINANCE II, LLC

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

BAKERSFIELD FUEL CELL 1, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 


[Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

GUARANTORS:

 

 

YAPHANK FUEL CELL PARK, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

LONG BEACH TRIGEN, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 


[Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

GUARANTORS:

 

SAN BERNARDINO FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

MONTVILLE FUEL CELL PARK, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

EASTERN CONNECTICUT FUEL CELL PROPERTIES, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 


[Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

GUARANTORS:

 

CR FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

BRT FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

DERBY FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 


[Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

GUARANTORS:

 

HOMESTEAD FUEL CELL 1, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

CENTRAL CT FUEL CELL 1, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

FARMINGDALE FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 


[Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

GUARANTORS:

 

NEW BRITAIN RENEWABLE ENERGY, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

GROTON STATION FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 


[Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

ORION ENERGY PARTNERS INVESTMENT AGENT, LLC

 

 

By: /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

COLLATERAL AGENT:

ORION ENERGY PARTNERS INVESTMENT AGENT, LLC

 

 

By: /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

 

 




[Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS:

ORION ENERGY CREDIT OPPORTUNITIES FUND II, L.P.

 

 

By:

Orion Energy Credit Opportunities Fund II GP, L.P.

 

Its:

General Partner

 

 

By:

Orion Energy Credit Opportunities Fund II Holdings, LLC

 

Its:

General Partner

 

 

By: /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

 

ORION ENERGY CREDIT OPPORTUNITIES FUND II PV, L.P.

 

 

By:

Orion Energy Credit Opportunities Fund II GP, L.P.

 

Its:

General Partner

 

 

By:

Orion Energy Credit Opportunities Fund II Holdings, LLC

 

Its:

General Partner

 

 

By: /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

 




[Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS:

ORION ENERGY CREDIT OPPORTUNITIES FUND II GPFA, L.P.

 

 

By:

Orion Energy Credit Opportunities Fund II GP, L.P.

 

Its:

General Partner

 

 

By:

Orion Energy Credit Opportunities Fund II Holdings, LLC

 

Its:

General Partner

 

 

By: /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

 

ORION ENERGY CREDIT OPPORTUNITIES FUELCELL CO-INVEST, L.P.

 

 

By:

Orion Energy Credit Opportunities Fund II GP, L.P.

 

Its:

General Partner

 

 

By:

Orion Energy Credit Opportunities Fund II Holdings, LLC

 

Its:

General Partner

 

 

By: /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

 

 

[Fourth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

ANNEX I

 

Restated Schedule 1.01(b) to the Credit Agreement

 

[See Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 